Citation Nr: 1516980	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  13-12 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for a cervical spine disorder. 

3.  Entitlement to service connection for tinnitus. 
	
4.  Entitlement to service connection for pulmonary hypertension, to include as due to asbestos exposure.

5.  Entitlement to service connection for hypertension, to include as due to pulmonary hypertension. 

6.  Entitlement to service connection for erectile dysfunction, to include as secondary to pulmonary hypertension, depression and/or posttraumatic stress disorder (PTSD). 

7.  Entitlement to service connection for anemia, to include as secondary to pulmonary hypertension.

8.  Entitlement for service connection for type II diabetes mellitus and/or hyperglycemia. 

9.  Entitlement to service connection for hyperlipidemia.

10.  Entitlement to service connection for a depressive disorder.

11.  Entitlement to special monthly compensation based on loss of use of a creative organ.

12.  Entitlement to service connection for ischemic heart disease.

13.  Entitlement to service connection for cardiovascular renal disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Higgs, Counsel




INTRODUCTION

The Veteran served on active duty from July 1965 to May 1969.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in December 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Virtual VA paperless claims processing system includes a transcript of a February 2014 Board hearing before the undersigned Veterans Law Judge, and records of VA treatment and examination dated from July 2007 to March 2013.  The Veteran Benefits Management System includes medical records that are duplicates of those already in the claims file.  These documents were thus considered in the most recent statement of the case by the RO.  

On appeal but requiring recharacterization is the RO's denial of a claim for service connection for hyperglycemia.  VA treatment records make multiple references to diagnosis, history, and treatment for diabetes mellitus in direct association with findings of hyperglycemia.  An August 2009 VA record noted a diagnosis of hyperglycemia/non-insulin dependent diabetes mellitus, and a December 2010 VA record indicates elevated glucose and that the Veteran may want to consider metformin for control of diabetes mellitus, but that he preferred to treat the condition by diet and exercise.  A September 2011 VA treatment record includes a history of high blood sugar and on laboratory testing and a new diagnosis of diabetes mellitus.  With consideration of the above, the issue on appeal has been recharacterized, as indicated on the title page of this decision, as service connection for type II diabetes mellitus, previously claimed as hyperglycemia.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (claimant seeking service connection for disability who has no special medical expertise is not competent to provide diagnosis requiring application of medical expertise to facts such as claimant's description of history and symptoms; VA should construe claim for service connection based on reasonable expectations of non-expert claimant).  

In an April 2014 letter dated in April 2014, the Veteran raised the issue of entitlement to service connection for hearing loss.  The issue has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b). 

In this decision service connection for depression is granted and service connection for hyperlipidemia is denied.  The remaining issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran has a depressive disorder that cannot be dissociated from his service-connected post-traumatic stress disorder (PTSD).

2.  Hyperlipidemia is a laboratory result and not an actual disability for which VA compensation benefits are payable.


CONCLUSIONS OF LAW

1.  The criteria for service connection for depression have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) (2014); Mittleider v. West, 11 Vet. App. 181 (1998).

2.  The criteria for service connection for hyperlipidemia have not been met. 38 U.S.C.A. §1110, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2014); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As the Board grants the claim for service connection for a depressive disorder in this decision, no further discussion of the VCAA is required with respect to that claim.

A June 2010 VCAA notice letter explained the evidence necessary to substantiate the claims for service connection.  This letter also informed the Veteran of his and VA's respective duties for obtaining evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, the June 2010 VCAA notice letter from VA was provided prior to initial adjudication of the Veteran's claims and explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The claim for service connection for hyperlipidemia is denied as a matter for law.  Because, as will be discussed below, hyperlipidemia is a laboratory finding and not an actual disability for which VA compensation benefits are payable, there is no reasonable possibility that further development, in the form of lay evidence, medical treatment or laboratory records, or VA examinations or opinions, or remand of the claim for any other reason, could result in substantiation of the claim.  Thus, VA has no further duty to assist with respect to the claim.  See 38 U.S.C.A. § 5103A(2) (West 2014); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant).    
 
The Veteran was also afforded an opportunity to present testimony at a hearing before the Board.  During the hearing, the undersigned Veterans Law Judge (VLJ) clarified the issue on appeal, explained the concept of service connection, identified evidentiary deficits, and, with respect to claims that had legal merit, suggested the submission of additional evidence to support the claims.  The undersigned explained to the Veteran that service connection could not be granted for laboratory findings as opposed to disabilities.  The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Service Connection-Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prevail on the merits on the issue of service connection, there must be competent evidence of current disability; competent evidence of in-service incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) competent evidence of a current disability; (2) a service-connected disability; and (3) competent evidence of a nexus between the service-connected disease or injury and the current disability.  38 C.F.R. § 3.310; Wallin v. West, 11 Vet. App. 509, 512 (1998).

When examiners are not able to distinguish the symptoms and/or degree of impairment due to a service-connected psychiatric disorder versus a nonservice-connected disorder, VA must consider all of the symptoms in the adjudication of the claim.  Mittleider v. West, 11 Vet. App. 181 (1998).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

Service Connection for Hyperlipidemia

The Veteran claims to have hyperlipidemia as a result of exposure to Agent Orange during his period of service on the U.S.S. Mispillion in the waters of Vietnam.

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f) (West 2014).  Moreover, the diseases listed at 38 C.F.R. § 3.309(e) shall be presumed to be due to exposure to such herbicide agents if they have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy must have become manifest to a degree of 10 percent or more within one year after the last date on which the veteran was exposed to an herbicide agent during active service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii).  In addition, a veteran is not precluded by presumptive laws and regulations from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The diseases listed in 38 C.F.R. § 3.309(e) include AL amyloidosis, chloracne or other acneform disease consistent with chloracne, type II diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and several forms of soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).

In this case, the matter of whether the Veteran was exposed to Agent Orange is disputed.  However, the Board need not defer the claim for service connection for hyperlipidemia for further development, because, although hyperlipidemia may be a risk factor for disability, it is not among the diseases listed at 38 C.F.R. § 3.309(e), and, even more importantly, it is not itself a disability for VA purposes.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (noting that a diagnosis of hyperlipidemia is a laboratory result and is not a disability).  The term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1; see also Allen v. Brown, 7 Vet. App. 439 (1995).  Thus, in this case, while elevated cholesterol (hyperlipidemia) may be a risk factor for disability, it is not itself a disability for VA purposes.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of a present disability there can be no valid claim).  

Thus, as a matter of law, there is no basis for awarding service connection for hyperlipidemia, and the appeal in this regard is denied.  This denial is solely on the legal ground that hyperlipidemia is not itself a disability for VA purposes, based on the absence of legal merit, or lack of entitlement under the law, with respect to the claim.  Sabonis v. West, 6 Vet. App. 426, 430 (1994).  

Entitlement to Service Connection for Depression

The Veteran has reported experiencing depression from active service forward and in association with symptoms of service-connected PTSD.  VA records of treatment from 2003 to 2013 include numerous diagnoses and findings of symptoms of a depressive disorder.  At a VA examination in September 2010, the examiner opined that the Veteran experienced depression as a component of his service-connected PTSD.  Accordingly, after affording the benefit of the doubt in favor of the Veteran, entitlement to service connection for depression is warranted.  See 38 C.F.R. § 3.310; see also Mittleider v. West, 11 Vet. App. 181 (1998) (regulations require that when examiners are not able to distinguish the symptoms and/or degree of impairment due to a service-connected versus a nonservice-connected disorder, VA must consider all of the symptoms in the adjudication of the claim).


ORDER

Entitlement to service connection for a depressive disorder is granted.

Entitlement to service connection for hyperlipidemia, to include as due to Agent Orange exposure, is denied.
 

REMAND


Regarding all of the claims on appeal, remand is required to obtain private medical records.  An April 2003 VA social work note includes a history of the Veteran having fallen through the roof during his duties as a firefighter, resulting in fused discs in his back and neck.  Information in the claims file indicates that this took place during the 1997 time frame.  A March 2013 VA treatment record indicates that the Veteran is status post multiple back and neck multilevel fusions.  The record appears to identify ongoing back and neck treatment Dr. A at "Baptist."  A November 2010 VA treatment record references that the Veteran saw a private neurosurgeon, Dr. M, in 2009.  That same record noted a workmen's compensation claim.  Several medical records reference a 1997 back injury.  In April 2014, VA received a letter dated in February 2010 from Dr. EG at the Arkansas Otolaryngology Center, which described continuing treatment for hearing loss and tinnitus.  Also in April 2014, VA received letters from Dr. HB, in which Dr. HB stated that he had found it necessary to order both a hearing and a breathing test for the Veteran, and that he had been treating the Veteran for erectile dysfunction.  The hearing test was said to have been conducted by Dr. WD. and the breathing test was said to have been conducted at St. Vincent Infirmary Medical Center Outpatient Department.  In a letter dated in in April 2014, Dr. JH described treating the Veteran beginning in 2010.  The records of treatment may be relevant to the Veteran's claims, are not of record, and should be sought and associated with the Veteran's claims file.  38 U.S.C.A. § 5103A(a)-(c).

Regarding the Veteran's claim for diabetes mellitus, remand is required for additional development.  The Veteran claims to have been exposed to Agent Orange during his periods of duty on the USS Mispillion in the waters of Vietnam.  Such a claim, if corroborated, would help to support his claim for service connection for type II diabetes mellitus, previously claimed as hyperglycemia.  See 38 C.F.R. § 3.307, 3.309(e).  Service records show that he was awarded a Vietnam Service Medal (VSM) with 2 stars and a Vietnam Campaign Medal with device.  The VSM was awarded for service aboard the USS Mispillion in direct support of combat forces in Vietnam from April 30, 1967 to May 10, 1967.  Claims based on service in Vietnam includes Veterans who "served exclusively aboard ships that traveled off the coast of Vietnam, as beneficiaries of service connection."  Haas v. Peake, 525 F.3d 1168, 1191-92 (2008).  However, the USS Mispillion has not yet been identified as a "brown water" ship for VA purposes.  See http://vbaw.vba.va.gov/bl/21/rating/VENavyShip.htm.  Research conducted by the service department up to this time appears to have been inconclusive of in-county service, as stated in the service department response to a request for information in March 2012.  The Veteran's service personnel file has been requested in sections at a time, but it is not clear whether the complete Official Military Personnel File has yet been requested.  The AOJ should seek to obtain the Veteran's complete Official Military Personnel File, as it may contain information relevant to whether the Veteran served in areas of the waters of Vietnam that would give rise to a presumption of exposure to Agent Orange.  

Regarding the claims for a lumbar spine and cervical spine disorder, remand is required to obtain an examination.  VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The RO did not provide the Veteran with an examination regarding these issues.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  Here, there is evidence of currently diagnosed disabilities, lay statements of in-service symptoms and an event, and an indication that the current disorders may be associated with the in-service event.  Remand is thus warranted.  

Finally, regarding the claims for service connection for ischemic heart disease and cardiovascular renal disease, remand is required for the issuance of a statement of the case (SOC).  In a July 2013 rating decision, the RO denied these issues.  In April 2014, the Veteran filed a notice of disagreement with that rating decision.  No SOC has yet been issued.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  Accordingly, remand is required for these issues.  
      
Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran an SOC concerning his claims for service connection for ischemic heart disease and cardiovascular renal disease.  Advise him that he still needs to file a timely substantive appeal in response to the SOC to perfect an appeal to the Board concerning this claim.  38 C.F.R. §§ 20.200, 20.302(b) (2014).  Also advise him of the time limit for perfecting the appeal of this claim.  Only if he perfects an appeal of this additional claim should it be returned to the Board for further consideration.

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Specifically request the following:  1) records of any back treatment since 1985; 2) medical records surrounding the 1997 cervical and lumbar spine work-related injuries, when the Veteran apparently fell through a roof while fighting a fire; 3) records from Dr. A at "Baptist"; 4) records from Dr. M, a private neurosurgeon the Veteran saw in 2009; 5) workmen's compensation records; 6) records from Dr. EG at the Arkansas Otolaryngology Center; 7) records from Dr. HB; 8) records from Dr. WD; 9) records from St. Vincent Infirmary Medical Center Outpatient Department; and 10) records from Dr. JH.

Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  Contact the appropriate VA Medical Center and obtain and associate with the paper or virtual claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

4.  Contact all necessary sources to obtain the complete OMPF.  Document for the claims file all actions taken.

5.  Conduct any additional development with respect to the Veteran's claims of Agent Orange exposure due to service aboard the USS Mispillion.

6.  Once all available development has been conducted, provide the Veteran with an appropriate examination to determine the etiology of his cervical and lumbar spine disorders.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this and provide a fully reasoned explanation.

The examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that the lumbar spine and cervical spine disorders were caused or aggravated by the Veteran's military service.  

The examiner must specifically address the following:  1) lay statements of disability of the back and neck as a result of repetitious lifting and handling of the heavy fuel hoses aboard the U.S.S. Mispillion from 1966 to 1968, while in the line of duty; 2) lay statements that the Veteran injured his back and neck when he was thrown into a 20-foot water tower during basic training; 3) post-service treatment for his back from approximately 1985 forward.

The examiner must also review the following:  1) service treatment records; 2) private treatment for low back pain in July 1996 at Arkansas Primary Care Clinic-Central; 3) records of treatment and surgery for injuries sustained as a firefighter in approximately 1997; 4) VA records of treatment in November 2010 noting the results of August 2009 MRIs.  

7.  Once all development has been conducted, provide the Veteran with an appropriate examination to determine the nature and etiology of his erectile dysfunction.  The entire claims file must be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion, in light of the examination findings and the service and post-service medical evidence of record, whether the Veteran's erectile dysfunction is at least as likely as not (50 percent or greater probability) caused or aggravated by military service.  

The examiner must also provide an opinion whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected PTSD, depression, or medications taken for his service-connected disorders.  

8.  After all development has been conducted, provide the Veteran with an appropriate examination to determine the etiology of his pulmonary hypertension  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that the pulmonary hypertension was caused or aggravated by the Veteran's military service, to include any exposure to asbestos.  The examiner must specifically address the Veteran's assertions of an in-service asbestos exposure.  

9.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

10.  Review each examination report to ensure that it is in complete compliance with the directives of this remand.  If any report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

11.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


